Applying For Applying for- Reconsideration of this Court’s action dated November 13, 2017, Parish of Orleans, Civil District Court Div. I, No.' 2012-10471 C/W 2012-10523 C/W 2013-4560; to the ■ Court of Appeal, Fourth Circuit, No. 2016-0876 C/W 2016-0877 C/W 2016-0878; Reconsideration denied. GUIDRY, J., would grant ■ . reconsideration and grant the writ application and docket. CLARK, J., would grant reconsideration and grant the writ application and docket. CRICHTON, J., would grant reconsideration and grant the writ application and docket.